Citation Nr: 1206499	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  10-19 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cold weather residuals affecting the bilateral feet and/or legs.  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and post-traumatic stress disorder (PTSD).  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a scar to the left knee as a residual of a shell fragment wound.  

4.  Entitlement to an initial compensable disability evaluation for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to August 1953.  He served in a combat capacity during active duty service in Korea and is the recipient of the Purple Heart medal, among others.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision rendered by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2011, the Veteran testified at a hearing at the RO before the undersigned.  A transcript of the proceeding is of record.  Prior to the hearing, he submitted additional evidence accompanied by a waiver of initial Agency of Original Jurisdiction review of such evidence.  

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be explained herein, the matter on appeal in this case includes consideration of service connection for PTSD, and for psychiatric disorders other than PTSD, including a major depressive disorder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).   

During the hearing before the undersigned, the Veteran alleged error with a 1954 RO decision that denied service connection for a left knee scar.  It is not clear if he is alleging that there was clear and unmistakable error (CUE) in the decision.  As this issue is not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for additional action.  

The issue of entitlement to service connection for cold weather residuals affecting the bilateral feet and/or legs is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A September 1996 Board decision denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Evidence received since the decision is new and material, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

2.  Although an acquired psychiatric disability was not diagnosed during service, affording the Veteran the benefit of the doubt, a current psychiatric disability manifested by a major depressive disorder is etiologically related to the Veteran's active duty service.  

3.  In a January 1954 decision, the RO denied a claim of entitlement to service connection for a left knee scar.  The evidence received since that decision, by itself or in conjunction with previously considered evidence, is not new and material and does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee scar.  

4.  Bilateral hearing loss is manifested by Level II hearing acuity in his left ear and Level I hearing acuity in his right ear.  


CONCLUSIONS OF LAW

1.  The criteria to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and post-traumatic stress disorder (PTSD) have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

2.  The criteria for service connection for an acquired psychiatric disability, manifested by a major depressive disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011).  

3.  The criteria to reopen a claim of entitlement to service connection for a left knee scar have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

4.  The criteria for an initial compensable disability evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

Here, the appellant was provided general notice concerning the criteria for service connection and for increased rating claims in a July 2009 letter.  Moreover, the letter advised him of the criteria to reopen claims based on the submission of new and material evidence.  He was also advised, generally, of the basis of the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  

The Board also concludes VA's duty to assist has been satisfied.  As noted, the Veteran set forth his contentions during the hearing in July 2011.  In addition, the RO has obtained service treatment records and identified VA outpatient treatment records.  The RO attempted to obtain VA outpatient treatment records for the period from the Syracuse VA Medical Center (VAMC) for the period from 1974 to 2009 but was informed that they did not have a registration card in their archives.  They indicated that they had no current treatment records and that records were transferred to the Nashville VAMC. Treatment records from the Nashville VAMC are of record.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).  Here, the Veteran underwent a VA audiologic examination in July 2009.  There is no indication or contention that the examination is inadequate.  While the Veteran generally alleged worsening of his hearing loss disability since the examination, there are no VA treatment records or other objective medical evidence to show any increase in severity in the disability.  As such, the Board finds that remanding for additional examination is not warranted.  

In addition, the Veteran has not been afforded a VA examination in connection with the claim for a psychiatric disability or for the left knee disability.  However, the Board, herein, is granting the claim for a psychiatric disorder, thus rendering the necessity to obtain an examination moot.  As discussed below, no evidence has been submitted indicating that the Veteran has a disability manifested by a left knee scar.  Hence, no examination is required.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case with respect to the issues addressed herein, the Board finds that any such failure is harmless.  See Mayfield, supra.

II.  Acquired Psychiatric Disorder

A.  Petition to Reopen 

In May 1993, the Veteran filed a claim with the RO seeking entitlement to service connection for PTSD.  Evidence before the RO included the Veteran's service treatment records and the results of an August 1993 VA psychiatric examination.  The service treatment records revealed that while the Veteran served in combat, he did not report any psychiatric symptoms during service and there were no in-service findings of any psychiatric disorder.  The August 1993 VA examination noted that the Veteran had several recent losses in his life and a history of depression.  His symptoms were not related to his active duty service.  In May 1994, the RO denied the claim, finding no diagnosis of PTSD, and further finding that an acquired psychiatric disorder manifested by depression was not incurred during active service.  The Veteran appealed that decision, and in a September 1996 decision, the Board also denied the claim, finding no diagnosis of PTSD and further finding that the Veteran was first diagnosed with depression many years following discharge from service.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality applies, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

Moreover, in the one year period following the decision, no evidence, let alone any new and material evidence, was received relating to the claim that would require the RO to review the decision.  See Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)(holding that VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.)  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In January 2009, the Veteran filed a claim seeking service connection for depression as secondary to combat.  

Evidence submitted in connection with the claim includes VA treatment records, the results of an October 2009 VA examination, and the Veteran's testimony during the hearing before the undersigned.  

The October 2009 VA examiner reviewed the Veteran's DD-214 and his claims file.  The Veteran reported that he was hospitalized for severe depression and suicidal ideation in the 1970's.  He described recurrent depression since his discharge from the Army.  The Veteran reported nightmares of traumatic experiences in Korea.  He noted that he always had a tendency to worry and be anxious but after encountering several traumatic situations while in Korea, the intensity and frequency of his symptoms increased.  

Following a mental status examination, the examiner found that the Veteran did not meet the criteria for a DSM-IV diagnosis of PTSD.  He did meet the criteria for a diagnosis of major depressive disorder.  The examiner concluded that the diagnosed mental disorder "is directly related to his military combat experiences."  The psychiatrist also noted that he appeared to have preexisting conditions that were "influenced and exacerbated by his military experiences."  

In a June 2011 letter, the Veteran's treating psychologist noted that the Veteran had a history of major depressive disorder dating back to his time in the service.  She stated that after conducting 37 psychotherapy sessions it was "clear to this clinician that his disorder was exacerbated significantly by his service in the Korean War."  She reasoned that the Veteran saw "specific instances in the service that triggered memories of childhood abuse."  

During the hearing before the undersigned, the Veteran testified as to having current problems involving isolation from friends and depression.  He described his symptoms as a "carry over" of his war experiences.    

The Board finds that the evidence received since the last final denial is both new and material and the requirements to reopen the claim have been met.  In short, among the unestablished facts at the time of the prior denial was a diagnosis of an acquired psychiatric disorder or evidence of a nexus between a current psychiatric disorder and active service.  The evidence submitted includes both, and, as such, the claim is reopened.  

B.  Merits Determination 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

For certain chronic disorders, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a).

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect to combat veterans, "The Secretary shall accept as sufficient proof of service-connection . . . satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service . . . Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d) (2011).  

Here, the Board has reviewed the evidence of record and finds that the criteria for service connection for an acquired psychiatric disability manifested by a major depressive disorder have been met.  In sum, while there is no medical evidence documenting treatment for an acquired psychiatric disorder during service, there is evidence showing continuity of symptomatology for depression since service discharge and medical evidence linking a current disability to the Veteran's military service.  

First, the Board acknowledges that the Veteran's service treatment records do not show reports or treatment for depression.  His DD-214 reveals that he served in Korea.  The DD-214 documents the receipt of the Purple Heart medal, which is evidence sufficient to make a finding that the Veteran served in combat.  Thus, the Veteran's reports of stressful experiences during service are consistent with the places, types, and circumstances of his service and are deemed credible.   

Secondly, there is evidence of continuity of symptomatology of depression symptoms since service discharge.  The Veteran reports both in his testimony before the Board and to his VA mental health treatment providers that he has a long history of depression that is related to his experiences in the military service.  He described VA treatment for such starting in 1974.  (See, e.g., history reported during October 2009 VA examination.)  However, as noted above, efforts to obtain those records have been unsuccessful.  Even though the medical records documenting treatment for depression are unavailable, the Veteran's statements and testimony describing continuity of depression symptoms are deemed credible.  Additionally, the Veteran is certainly competent to describe his mental health symptoms as they progressed over the years.  In this regard, it is well established that lay persons are generally competent to provide evidence on observable symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)(noting layperson's competence to describe symptoms that support a later diagnosis by a medical professional.) 

Next, there is evidence of a current psychiatric disability.  As described above, VA examination and VA outpatient treatment records include diagnoses of major depressive disorder.  

Finally, a VA examiner and the Veteran's treating psychologist have linked the Veteran's major depressive disorder to his military service.  As noted, the VA examiner provided an opinion indicating that the major depressive disorder was "directly related" to his military service and the treating physician noting that the condition was "exacerbated significantly by his service."  While it appears that both examiners indicated that the Veteran has pre-service psychiatric symptoms, no psychiatric disorder was found on his entrance examination and the Board will presume the Veteran sound.  In this regard, every veteran is considered to be in sound condition when enrolled in service, except as to defects noted at the time of induction, "or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.  Accordingly, when no defect is noted upon entry into service, the veteran is entitled to the presumption.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed.Cir.2004).  

That fact notwithstanding, the weight of the probative evidence still shows a direct connection between a current psychiatric disability and the Veteran's active military service.  

As such, and after resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for an acquired psychiatric disorder, to include a major depressive disorder have been met.  Thus, service connection is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  




III.  Scar Left Knee

The Veteran's DD-214 notes his receipt of the Purple Heart medal and notes that he received a wound while serving in combat resulting in a laceration to the left knee.  His service treatment records do not show treatment for a left knee laceration and upon separation from service in 1953, examination of the lower extremities was normal.  

In September 1953, the Veteran filed a claim for residuals of a laceration to the left knee.  A VA examination was conducted in November 1953.  The examination report states that the Veteran had no symptoms since the injury in service.  The examiner noted that the Veteran had a 1/2 inch healed scar on his left knee cap that was secondary to an auto accident that occurred after service.  It also stated that the laceration in-service scar was no longer perceptible.  

In a January 1954 decision, the RO denied service connection for a left knee laceration finding no evidence of a current disability.  The Veteran did not appeal that decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  

In January 2009, the Veteran initiated the current claim to reopen.  He indicated that he received current treatment at a VA facility.  

VA treatment records obtained for 2008, 2009, and through May 2010 did not include evidence of a left knee disorder.  They do include a diagnosis of arthritis but do not indicate which joint or joints were affected and make no reference to the knee.  

During the hearing before the undersigned in July 2011, the Veteran described the in-service injury stating that there was incoming artillery and he and another soldier drove their jeep into a ditch and received shrapnel in the leg.  He noted that "they took care of it, and the next thing I know, I got a Purple Heart which surprised me, and that's the truth."  He alleged that the RO denied the claim previously saying it was his right leg and was due to an automobile accident.  (See Transcript at 7.)  

The Board has reviewed the evidence of record and even after presuming the credibility of the evidence, no new and material evidence has been received sufficient to reopen the previously denied claim.  The RO in 1954 denied the claim because there was no evidence of a current left knee scar disability.  The VA outpatient treatment records do not show treatment for any left knee condition and the Veteran did not provide testimony as to any current left knee symptoms.  As a result, there remains no evidence of a current left knee scar disability.  

The Board is not suggesting that the Veteran was not injured during combat.  On the contrary, the Board is grateful for the Veteran's honorable service which clearly shows that he sustained a left knee laceration in combat operations.  What is significant, however, is that he has failed to provide evidence of any current left knee disability.  Should he have evidence of such, of course, he is free to file a petition to reopen service connection for residuals of a left knee laceration.  In the absence of such, the Board has no choice but to deny his claim.  

IV.  Initial Rating for Bilateral Hearing Loss 

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Further, the Board must evaluate the medical evidence of record since the filing of the claim and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The criteria for rating hearing loss disability establish eleven auditory acuity levels designated from I to XI.  Tables VI and VII as set forth in the regulations are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2011).  In instances where, because of language difficulties, the Chief of the Audiology Clinic or other examiner certifies that the use of both puretone averages and speech discrimination scores is inappropriate, Table VIa is to be used to assign a rating based on puretone averages.  38 C.F.R. § 4.85(c) (2011).  When the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2010).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) (2011).  

In April 2009, the Veteran filed a claim seeking service connection for bilateral hearing loss.  

Here, the record reflects that service connection for a hearing loss disability was granted by way of the July 2009 decision on appeal.  The non-compensable disability rating was assigned effective since April 2009, the date of the Veteran's claim for service connection for a hearing loss disability.  

He underwent an initial VA audiologic examination in July 2009.  At such time, the Veteran described exposure to loud military sounds of artillery, trucks, and planes.  He noted that he could only talk on the phone using his right ear and he had difficulty hearing and communicating.  The examiner reviewed the Veteran's claims file and VA audiologic records.  The examiner noted that audiology progress notes in August 2007, August 2008, and June 2009 revealed a mild sloping to severe sensorineural hearing loss.  Puretone thresholds were reported but the results do not include speech discrimination scores.  As such, they may not be used for rating purposes.  38 C.F.R. § 4.85 (2011).  Nevertheless, the puretone thresholds obtained in August 2007, August 2008, and June 2009 are substantially similar to the results found on audiologic examination in July 2009.  

On the audiologic examination in July 2009, pure tone thresholds, in decibels, as follows:




HERTZ



1000
    2000
3000
4000
Avg.
RIGHT
25
      45
50
60
45
LEFT
35
      50
65
75
56

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 88 percent in the left ear.  

The application of the Rating Schedule to the audiometric evaluation shows that the Veteran had Level I hearing in his right ear and Level II hearing in his left ear, which warrants a noncompensable evaluation under Diagnostic Code 6100.  These results do not provide a basis for assigning a rating greater than that assigned by the RO.  

In his notice of disagreement and in hearing testimony, the Veteran alleged that a higher rating was warranted because he received VA-issued hearing aids.  Indeed, the VA outpatient treatment records reflect that hearing aids were ordered and used by the Veteran.  This fact alone, however, is insufficient, in the absence of evidence of a higher level of hearing loss, to support the claim for a compensable disability evaluation.  

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran, while competent to report symptoms such as difficulty hearing and having others talk louder, is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment) which he has not been shown to have.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

That is not to say that the Board has not considered the Veteran contentions.  It has.  The Board acknowledges the Veteran's reports of difficulty hearing and communicating.  Even after considering the Veteran's contentions as to the effects of the disability on his daily life, the Board finds that the criteria for an initial 10 percent rating or higher are not met.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the hearing loss disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Veteran has not described any unusual features associated with his hearing impairment.  The Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.   

In addition, based upon the guidance of the Court in Fenderson and Hart, the Board has considered whether a staged rating is appropriate for the Veteran's service-connected hearing loss.  The Board has not found any significant variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any staged rating.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for an acquired psychiatric disorder to include major depressive disorder and post-traumatic stress disorder (PTSD) is reopened.  

Service connection for an acquired psychiatric disorder, manifested by a major depressive disorder, is granted.  

In the absence of new and material evidence, the request to reopen the previously denied claim of service connection for a left knee scar is denied.  

An initial compensable disability rating for bilateral hearing loss is denied.  



	
REMAND

The Board finds that additional development is warranted with respect to the claim for service connection for cold weather residuals affecting the feet.  

As to the claim, the Veteran has never been afforded a VA examination in connection with the claim.  In McLendon v. Nicholson, the Court held that the Secretary must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i) . The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, at 83 (2006). 

Here, the Veteran served in combat in Korea and the Board accepts his testimony as credible that he was exposed to extremely cold conditions.  It is unclear, however, if he has a current disability that is related to such exposure.  VA treatment records in October 2009 include the Veteran's complaints of painful and swollen right foot that was blue.  An arterial dopler was essentially normal and the Veteran was instructed to continue wearing compression hose.  VA podiatry records also include complaints of painful toenails.  During the hearing, the Veteran reported that his feet were swollen and his legs had extremely poor circulation.  He stated that he was exposed to cold conditions in Korea and had untreated frostbite.  (See Transcript at 11.)  


As the record contains insufficient competent medical evidence to decide the claim, the Board finds that the Veteran must be afforded a VA examination.  

While this matter is being developed, the AOJ should obtain any recent VA outpatient treatment records and associate them with the Veteran's claims file.  See Dunn v. West, 11 Vet. App. 462.  

Finally, the Veteran is reminded that it remains his responsibility to submit evidence to support his claims.  38 U.S.C.A. § 5107(a).  

Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the Veteran's VA outpatient treatment records for the period since May 2010.  

2.  Thereafter, the Veteran must be afforded a VA examination to obtain medical evidence and an opinion as to the etiology of any current cold injury residuals affecting the legs and feet.  The claims file must be provided to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

Following a review of the claims file, the service and post-service treatment records, a clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether any residuals of a cold injury found are at least as likely as not caused or aggravated by his military service.  

The clinician is also advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide an opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


